J-S11038-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHAWN P. HOLLOWAY,                         :
                                               :
                       Appellant               :      No. 3308 EDA 2017

                   Appeal from the PCRA Order October 5, 2017
              in the Court of Common Pleas of Philadelphia County,
              Criminal Division at No(s): CP-51-CR-0015247-2013

BEFORE: OTT, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                               FILED MAY 01, 2018

       Shawn P. Holloway (“Holloway”) appeals, pro se, from the October 5,

2017 Order dismissing his second Petition for relief filed pursuant to the Post

Conviction Relief Act (“PCRA”).1 See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

       On October 5, 2015, Holloway entered a negotiated guilty plea to

various crimes, including murder of the third degree. On October 13, 2015,

pursuant to the negotiated plea bargain, the trial court sentenced Holloway to




____________________________________________


1 Holloway filed his Notice of Appeal from the PCRA court’s August 31, 2017
Notice of Intent to Dismiss pursuant to Pa.R.Crim.P. 907. Holloway’s appeal
was premature, as the PCRA court’s Order was not a final, appealable order.
However, the PCRA court subsequently dismissed the Petition on October 5,
2017. Thus, the appeal was perfected by the entry of the final Order, and is
properly before this Court. See Commonwealth v. McGarry, 172 A.3d 60,
63 n.1 (Pa. Super. 2017).
J-S11038-18


an aggregate term of 27½ to 55 years in prison. Holloway did not file a direct

appeal.

       On January 12, 2016, Holloway, pro se, filed his first PCRA petition. The

PCRA court appointed Holloway counsel. On July 6, 2016, Holloway, pro se,

filed an amended PCRA Petition, raising additional claims. On September 26,

2016, counsel for Holloway filed a Petition to Withdraw as counsel pursuant to

Turner/Finley.2 Subsequently, on November 26, 2016, counsel filed a

supplemental Turner/Finley letter, addressing therein the issues raised by

Holloway’s amended PCRA Petition. On February 10, 2017, the PCRA court

granted counsel’s Petition to Withdraw, and dismissed Holloway’s first PCRA

Petition without a hearing. Holloway did not appeal.

       On August 18, 2017, Holloway filed the instant pro se PCRA Petition, his

second. On August 31, 2017, the PCRA court provided a Pa.R.Crim.P. 907

Notice of Intent to Dismiss. On September 18, 2017, Holloway filed a Notice

of Appeal from the Rule 907 Notice. On October 5, 2017, the PCRA court

dismissed Holloway’s Petition.

                We review an order dismissing a petition under the PCRA in
       the light most favorable to the prevailing party at the PCRA level.
       This review is limited to the findings of the PCRA court and the
       evidence of the record. We will not disturb a PCRA court’s ruling
       if it is supported by evidence of record and is free of legal error.




____________________________________________


2  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

                                           -2-
J-S11038-18


Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).

       Initially, under the PCRA, any PCRA petition, “including a second or

subsequent petition, shall be filed within one year of the date the judgment

becomes final.” 42 Pa.C.S.A. § 9545(b)(1). A judgment of sentence becomes

final “at the conclusion of direct review, including discretionary review in the

Supreme Court of Pennsylvania, or at the expiration of time for seeking the

review.”     Id. § 9545(b)(3).          The PCRA’s timeliness requirements are

jurisdictional in nature and a court may not address the merits of the issues

raised if the PCRA petition was not timely filed. Commonwealth v. Albrecht,

994 A.2d 1091, 1093 (Pa. 2010).

       Holloway’s judgment of sentence became final on November 12, 2015,

when the time to appeal to this Court expired. See Pa.R.A.P. 903(a). Thus,

Holloway had until November 14, 2016,3 to file a timely PCRA Petition. The

current Petition, which was filed on August 18, 2017, is facially untimely. See

42 Pa.C.S.A. § 9545(b).

       However, Pennsylvania courts may consider an untimely petition if the

appellant can explicitly plead and prove one of three exceptions set forth at

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). Any PCRA petition invoking one of these


____________________________________________


3One year from November 12, 2015, is Saturday, November 12, 2016. See
1 Pa.C.S.A. § 1908 (stating that when the last day of any period of time falls
on a Saturday or a Sunday, “such day shall be omitted from the
computation.”)

                                           -3-
J-S11038-18


exceptions “shall be filed within 60 days of the date the claim could have been

presented.” 42 Pa.C.S.A. § 9545(b)(2); Albrecht, 994 A.2d at 1094.

       Holloway raises claims regarding his mental competency to enter a plea,

and ineffective assistance of counsel.           See Brief for Appellant at 8-9

(unnumbered). Holloway’s claims do not invoke any of the three timeliness

exceptions. See, e.g., Commonwealth v. Wharton, 886 A.2d 1120, 1127

(Pa. 2005) (stating that ineffective assistance of counsel claim does not invoke

timeliness exception); Commonwealth v. Hoffman, 780 A.2d 700, 703 (Pa.

Super. 2001) (stating that mental illness claim does not invoke timeliness

exception).4 Because Holloway did not successfully invoke any of the three

exceptions necessary to circumvent the PCRA’s timeliness requirement, we

lack jurisdiction to address the merits of his claims on appeal.

       Order affirmed.      Motion to Dismiss Prosecution denied.   “Motion for

preservation of police radio and tapes Homicide headquarter at eight race




____________________________________________


4 We note that Holloway arguably raised the newly discovered fact exception
in his PCRA Petition. Specifically, in his Petition, Holloway alleges that the
Commonwealth coerced a witness into giving a false statement. PCRA
Petition, 8/18/17, at 3. However, according to Holloway’s Petition, he
discovered this information when he reviewed the discovery in his case. Upon
receipt of discovery, Holloway was aware of this information or could have
ascertained it through due diligence. See 42 Pa.C.S.A. § 9545(b)(1)(ii).
Therefore, in accordance with 42 Pa.C.S.A. § 9545(b)(2), Holloway cannot
assert this exception because his Petition was not filed within 60 days of when
the information was discovered, or could have been discovered by the exercise
of due diligence.

                                           -4-
J-S11038-18


[sic]” denied. “Motion for of [sic] Competency” denied. Motion to Withdraw

and Vacate Guilty Plea denied.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/1/18




                                  -5-